Order entered January 24, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01365-CV

                          JOHN C. MCCONNELL, M.D., Appellant

                                               V.

COVENTRY HEALTH CARE NATIONAL NETWORK AND FIRST HEALTH GROUP
     CORP. AND LIBERTY MUTUAL INSURANCE COMPANY, Appellees

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 11-09509

                                           ORDER
       We GRANT appellant’s January 22, 2014 second unopposed motion for extension of

time to file appellant’s brief and ORDER the brief be filed no later than February 23, 2014.

Appellant is cautioned that no further extensions will be granted absent exigent circumstances.

       We DENY as moot appellant’s December 20, 2013 extension motion.




                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE